BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Goodman brought an action in the Common Pleas to recover judgment on a promissory note for $600 and interest. The action was brought by Claude Goodman, administrator of the estate of James Goodman. The defendant pleaded payment of the note and set up a counterclaim for $1,586.27 as an amount due on the account. The plaintiff filed a denial to the counterclaim. During the trial, the court permitted the defendant to testify as to the contents of a lost and destroyed book account over the objection of the plaintiff. The jury returned a verdict for defendant in the sum of $1,786 27. Error was prosecuted. In revering .the judgment- of the lower court, the Court of Appeals held:
That the lower court committed prejudicial error in permitting the defendant to testify as to the amount of the debits and credits in a lost and destroyed book account, over the objection of plaintiff.